Citation Nr: 1530526	
Decision Date: 07/17/15    Archive Date: 07/24/15

DOCKET NO.  10-26 855	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an increased rating for pes planus with plantar fasciitis, currently rated 10 percent disabling.

2.  Entitlement to an increased rating for degenerative disc disease, lumbar spine, currently rated 20 percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from July 1987 to September 2007.

These matters come to the Board of Veterans' Appeals (Board) from a January 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) which assigned a 10 percent disability rating to pes planus with plantar fasciitis, effective October 31, 2008, and decreased the rating assigned to degenerative disc disease, lumbar spine, to 20 percent effective October 27, 2008.  [The Board notes that 38 C.F.R. § 3.105(e) (2014) is inapplicable to this reduction as the Veteran's combined rating remains at 80 percent and this reduction did not result in the reduction of compensation payments.]  A notice of disagreement was filed in November 2009, a statement of the case was issued in April 2010, and a substantive appeal was received in June 2010.  The Veteran testified at a Board hearing in April 2015; the transcript is of record.  See 04/22/2015 VBMS entry, Hearing Testimony.

In a February 2015 rating decision, the RO denied entitlement to service connection for right shoulder disability, bilateral hip disabilities, bilateral ankle disabilities, cervical spine disability, migraine headaches, sinusitis, and hearing loss.  See 02/06/2015 Virtual VA entry, Rating Decision - Narrative.  In a May 2015 submission, the Veteran requested reconsideration of the RO's decision with regard to the denial of service connection for bilateral hip disabilities, bilateral ankle disabilities, right shoulder disability, and cervical spine disability.  See 05/25/2015 VBMS entry, VA 21-526EZ, Fully Developed Claim (Compensation).  To date, this has not been addressed by the Agency of Original Jurisdiction (AOJ) and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Pes planus with plantar fasciitis

In December 2008 and January 2012, the Veteran underwent VA examinations to assess the severity of his pes planus with plantar fasciitis.  At the Board hearing, the Veteran testified that his feet have worsened since the last VA examination.  See 04/22/2015 VBMS entry, Hearing Testimony at 3.  The Veteran should be afforded a VA examination to assess the severity of his pes planus with plantar fasciitis.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995)).

It is also noted that the Veteran sought treatment with Thomas Madden, DPM, regarding his plantar fasciitis.  See 12/11/2013 Virtual VA entry, Medical Treatment Record - Non-Government Facility.  Dr. Madden stated that an MRI would be conducted and then the Veteran would return to discuss options as far as additional injection therapy.  In March 2015, the Veteran sought additional treatment with Dr. Madden; the records indicate that the Veteran was going to undergo injections to his feet and heels.  See 05/29/2015 VBMS entry, Medical Treatment Record - Non-Government Facility at 62.  As it appears that the Veteran may have sought additional treatment with Dr. Madden such records should be requested after obtaining an appropriate release from the Veteran.  38 C.F.R. § 3.159 (c)(1).  

Lumbar spine

In October 2008 and January 2012, the Veteran underwent VA examinations to assess the severity of his lumbar spine disability.  At the January 2012 VA examination, no radiculopathy was found.  

In December 2012 and April 2013, the Veteran sought private treatment, complaining of thoracic or lumbosacral neuritis or radiculitis.  The assessment was lumbago and thoracic or lumbosacral neuritis or radiculitis, unspecified.  See 05/29/2015 VBMS entry, Medical Treatment Record - Non-Government Facility at 35, 38.  The April 2013 record reflects that he has a history of chronic lower back pain and sometimes the pain radiating from the left lower lumbar down the left lower extremity.  EMG study revealed mild chronic L5 lumbar radiculopathy bilaterally.  See 05/29/2015 VBMS entry, Medical Treatment Record - Non-Government Facility at 35, 47.  

In April 2015, the Veteran filed a claim seeking service connection for radiculopathy and neuropathy related to his lumbar spine disability.  See 04/23/2015 VBMS entry, VA 21-526b, Veteran Supplemental Claim.  In June 2015, a Compensation and Pension Exam Inquiry was completed pertaining to the thoracolumbar spine.  See 06/30/2015 VMBS entry, VA 21-2507a Request for Physical Examination.  Thus, it appears that the AOJ has requested an examination of the Veteran's spine which would be relevant to the increased rating issue on appeal.  For that matter, the Veteran should be afforded a VA examination to assess the severity of his lumbar spine disability, to include whether he has any radiculopathy or neuropathy associated with his disability.

Updated treatment records should be requested from Pablo Leonardo, M.D. and Central Texas Sport & Spine Center upon obtaining an appropriate release from the Veteran.  38 C.F.R. § 3.159 (c)(1).  

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran and request that he complete releases pertaining to the following private medical providers:

a)  Thomas Madden, DPM,

b)  Pablo Leonardo, M.D.; and,

c)  Central Texas Sport & Spine Center.

Thereafter, request updated treatment records from these identified medical providers and records from any other medical providers identified by the Veteran.

2.  Schedule the Veteran for a VA podiatry examination with a physician with appropriate expertise to evaluate the severity of symptoms associated with pes planus with plantar fasciitis.  The Virtual folder and a copy of this remand must be provided to the examiner for review in conjunction with the examination.  

The examiner should specify whether the Veteran's pes planus with plantar fasciitis is manifested by:  (i) moderate; weight-bearing line over or medial to great toe, inward bowing of the tendo achillis, pain on manipulation and use of the feet, bilateral or unilateral; (ii) severe; objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, characteristic callosities, and whether bilateral or unilateral; or (iii) pronounced; marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo achillis on manipulation, not improved by orthopedic shoes or appliances, and whether bilateral or unilateral.

The examiner should further indicate whether, and to what extent, the Veteran experiences functional loss during flare-ups of pain and/or weakness (to include with use or upon activity) as a result of the service-connected pes planus with plantar fasciitis.  To the extent possible, the examiner should express such functional loss in terms of additional degrees of limited motion on both flexion and extension.

The examiner must provide reasons for the opinion.  If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports, he or she must provide a reason for doing so.

3.  Associate with the Virtual folder the examination report conducted as a result of the June 30, 2015 Compensation and Pension Inquiry pertaining to the thoracolumbar spine.  The AOJ should ensure that the VA examination report addresses the following below, otherwise a new VA examination should be scheduled.  

Any medically indicated special tests should be accomplished, and all special test and clinical findings should be clearly reported.  

The examination of the lumbar spine should include range of motion studies.  

The examiner should report whether there is any functional loss due to weakened movement, excess fatigability, incoordination, pain or flare-ups.  

Any such functional loss should be expressed in degrees of additional loss of motion.  The examiner should specifically state if ankylosis and muscle spasm are present.  

The examiner is advised that the Veteran is competent to report limitations during flare-ups.  

The examiner should report any specific information as to the frequency and duration of incapacitating episodes in the past 12 months.

The examiner should also describe all neurologic manifestations, to include, but not limited to bowel or bladder impairment.  

The examiner must provide reasons for the opinions.  If he or she is unable to provide an opinion without resort to speculation, it should be explained why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be considered in formulating any opinions.

If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

4.  Schedule the Veteran for a VA neurological examination with a physician with appropriate expertise to assess nature and etiology of any radiculopathy or neuropathy associated with his lumbar spine disability.  The virtual folder should be made available to the examiner for review in conjunction with the examination.  Any medically indicated special tests should be accomplished, and all special test and clinical findings should be clearly reported.  

The examiner should identify all neurological findings in the lower extremities related to the service-connected lumbar spine disability, and fully describe the extent and severity of those symptoms.  The examiner should identify the specific nerve(s) involved, to include whether there is incomplete or complete paralysis, and offer an opinion as to the degree of impairment of the nerve (that is, whether it is mild, moderate, moderately severe, or severe in nature).  The examiner should also identify any muscular atrophy.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

5.  Thereafter, readjudicate entitlement to increased ratings for pes planus with plantar fasciitis and degenerative disc disease, lumbar spine.  If the benefits sought are not granted in full, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claims for benefits, to include a summary of the evidence and applicable law and regulations considered.  The Veteran and his representative should be given an opportunity to respond to the SSOC prior to returning the case to the Board for further review.

The Veteran and his representative have the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).







